     Case 1:17-cr-00006-NONE-SKO Document 44 Filed 03/16/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10    UNITED STATES OF AMERICA,                         No. 1:17-cr-00006-NONE-SKO-1
11                       Plaintiff-Respondent,
12           v.                                         ORDER RE: WAIVER OF ATTORNEY-
                                                        CLIENT PRIVILEGE
13    RICHARD ANTHONY MATLOCK,
                                                        (Doc. No. 41)
14                       Defendant-Petitioner.
15

16          The United States moves for a finding that petitioner Richard Anthony Matlock, as a
17   result of his pending motion filed pursuant to 28 U.S.C. § 2255 (Doc. No. 32), has waived the
18   attorney-client privilege and the work product privilege and that the government is therefore
19   entitled to compelled discovery of responsive attorney-client communications and work product.
20   (Doc. No. 41.) Unless, in accordance with the instructions below, petitioner chooses to withdraw
21   those portions of his § 2255 motion that allege ineffective assistance of counsel, the government’s
22   request is GRANTED IN PART and DENIED IN PART as follows:
23          (1)     The attorney-client privilege of petitioner Richard Anthony Matlock is waived
24                  with respect to all communications between petitioner Richard Matlock and his
25                  former attorney, Barbara Hope O’Neill, including Attorney O’Neill’s staff and
26                  agents, concerning events and facts related to petitioner’s claims of ineffective
27                  assistance of counsel in petitioner’s § 2255 motion in United States v. Richard
28                  Anthony Matlock, No. 1:17-cr-00006 NONE SKO (E.D. Cal.).
                                                    1
     Case 1:17-cr-00006-NONE-SKO Document 44 Filed 03/16/21 Page 2 of 2


 1          (2)     The work product privilege is waived with respect to the work product of Attorney

 2                  O’Neill, concerning events and facts related to petitioner’s claims of ineffective

 3                  assistance of counsel presented in his pending § 2255 motion.

 4          (3)     Attorney O’Neill, and her staff and agents if relevant, may provide the government

 5                  with a declaration addressing attorney-client communications and work product

 6                  concerning events and facts related to the ineffective assistance of counsel claims

 7                  presented in petitioner’s § 2255 motion, and may communicate and coordinate

 8                  with government counsel to ensure that all issues are adequately addressed in the

 9                  declaration.

10          (4)     To the extent the government’s request is broader than this order, including its

11                  request for production of “all communications” between Attorney O’Neill and

12                  petitioner “concerning events and facts related to petitioner’s claims of ineffective

13                  assistance of counsel in his § 2255 motion,” the government’s request is DENIED

14                  WITHOUT PREJUDICE, subject to renewal by motion providing further

15                  information as to the specific necessity of the production of such documents.

16          (5)     The government shall not use or disclose the privileged material it obtains in this

17                  habeas action for any purpose or to any party or in any proceeding beyond this

18                  action.

19          ALTERNATIVELY, if in light of the above finding of the waiver of these privileges

20   petitioner wishes to change his decision as to whether he wishes to proceed with his pending
21   § 2255 motion asserting an ineffective assistance of counsel claim, he must notify this court

22   within twenty-one (21) days of the date of this order by withdrawing the allegations concerning

23   ineffective assistance of counsel in his pending motion. Petitioner’s failure to do so within the

24   time provided will be deemed by the court to be a confirmation of the alternative portion of this

25   order finding petitioner’s waiver of the attorney client and work product privileges.

26   IT IS SO ORDERED.
27
        Dated:     March 15, 2021
28                                                     UNITED STATES DISTRICT JUDGE
                                                       2
